                 Case 3:21-cv-05453-TSH Document 1 Filed 07/15/21 Page 1 of 19




 1    BRODSKY SMITH
      Evan J. Smith, Esquire (SBN 242352)
 2    esmith@brodskysmith.com
      Ryan P. Cardona, Esquire (SBN 302113)
 3    rcardona@brodskysmith.com
      9595 Wilshire Boulevard, Suite 900
 4    Beverly Hills, CA 90212
      Phone: (877) 534-2590
 5    Facsimile: (310) 247-0160
 6    Attorneys for Plaintiff
 7
                                  UNITED STATES DISTRICT COURT
 8
                                NORTHERN DISTRICT OF CALIFORNIA
 9

10    GARY KOSMAN,                                      Case No.:
11                              Plaintiff,              Complaint For:
12                    vs.                              (1) Violation of § 14 (a) of the Securities
                                                           Exchange Act of 1934
13    1LIFE HEALTHCARE, INC., AMIR DAN                 (2) Violation of § 20(a) of the Securities
      RUBIN, PAUL R. AUVIL, MARK S.                        Exchange Act of 1934
14    BLUMENKRANZ, BRUCE W.
      DUNLEVIE, KALEN F. HOLMES,
15    DAVID P. KENNEDY, FREDA LEWIS-                    JURY TRIAL DEMANDED
      HALL, ROBERT R. SCHMIDT, and
16    SCOTT C. TAYLOR,
17                              Defendants.
18
            Plaintiff, Gary Kosman (“Plaintiff”), by and through his attorneys, alleges upon
19
     information and belief, except for those allegations that pertain to him, which are alleged upon
20
     personal knowledge, as follows:
21
                                      SUMMARY OF THE ACTION
22
            1.       Plaintiff brings this stockholder action against 1Life Healthcare, Inc. (“1Life” or
23
     the “Company”) and the Company’s Board of Directors (the “Board” or the “Individual
24
     Defendants,”, collectively with the Company, the “Defendants”), for violations of Sections 14(a)
25
     and 20(a) of the Securities and Exchange Act of 1934 (the “Exchange Act”) as a result of
26
     Defendants’ efforts to sell the Company to Iora Health, Inc. (“Parent”) and SB Merger Sub, Inc.
27

28

                                                  -1-
                                               COMPLAINT
                  Case 3:21-cv-05453-TSH Document 1 Filed 07/15/21 Page 2 of 19




 1 (“Merger Sub”) (collectively with “Parent”, “Iora”) as a result of an unfair process, and to enjoin

 2 an upcoming stockholder vote on a proposed all stock reverse-merger transaction valued at

 3 approximately $2.1 billion (the “Proposed Transaction”).

 4           2.       The terms of the Proposed Transaction were memorialized in a June 7, 2021, filing

 5 with the Securities and Exchange Commission (“SEC”) on Form 8-K attaching the definitive

 6 Agreement and Plan of Merger (the “Merger Agreement”). Under the terms of the Merger

 7 Agreement, shareholders of Iora will receive shares of newly issued 1Life common stock in a

 8 reverse merger, where shareholders of Iora will own approximately 26.75% of the combined

 9 company.

10           3.       Thereafter, on July 6, 2021, 1Life filed a Registration Statement on Form S-4 (the

11 “Registration Statement”) with the SEC in support of the Proposed Transaction.

12           4.       The Proposed Transaction is unfair for a number of reasons. Significantly, the

13 Registration Statement describes an insufficient process in which the Board rushed through a sales

14
     process in which the Board failed to adequately conduct a market check for other potentially
15
     interested third parties.
16
             5.       In violation of the Exchange Act, Defendants caused to be filed the materially
17
     deficient Registration Statement on July 6, 2021, with the SEC in an effort to solicit Plaintiff to
18
19 vote his 1Life shares in favor of the Proposed Transaction. The Registration Statement is

20 materially deficient, deprives Plaintiff of the information necessary to make an intelligent,

21 informed and rational decision of whether to vote in favor of the Proposed Transaction, and is thus

22
     in breach of the Defendants’ fiduciary duties. As detailed below, the Registration Statement omits
23
     and/or misrepresents material information concerning, among other things: (a) the sales process
24
     and in particular certain conflicts of interest for management; (b) the financial projections for 1Life
25

26 and Iora, provided by 1Life and Iora to the Company’s financial advisors Morgan Stanley & Co.
27 LLC (“Morgan Stanley”); and (c) the data and inputs underlying the financial valuation analyses,

28

                                                   -2-
                                                COMPLAINT
                  Case 3:21-cv-05453-TSH Document 1 Filed 07/15/21 Page 3 of 19




 1 if any, that purport to support the fairness opinions created by Morgan Stanley and provided to the

 2 Board.

 3
             6.        Accordingly, this action seeks to enjoin the Proposed Transaction.
 4
             7.        Absent judicial intervention, the Proposed Transaction will be consummated,
 5
     resulting in irreparable injury to Plaintiff. This action seeks to enjoin the Proposed Transaction.
 6
                                                     PARTIES
 7
             8.        Plaintiff is a citizen of California and, at all times relevant hereto, has been a 1Life
 8
     stockholder.
 9
             9.        Defendant 1Life operates a membership-based primary care platform under the One
10
     Medical brand. The company has developed a healthcare membership model based on direct
11
     consumer enrollment, as well as employer sponsorship. 1Life is incorporated under the laws of the
12
     State of Delaware and has its principal place of business at One Embarcadero Center, Suite 1900
13
     San Francisco, CA 94111. Shares of 1Life common stock are traded on the NasdaqGS under the
14
     symbol “ONEM”.
15
             10.       Defendant Amir Dan Rubin (“Rubin”) has been a Director of the Company at all
16
     relevant times. In addition, Rubin serves as the Company’s President and Chief Executive Officer
17
     (“CEO”) and as the Chair of the Company Board.
18
             11.       Defendant Paul R. Auvil (“Auvil”) has been a director of the Company at all
19
     relevant times.
20
             12.       Defendant Mark S. Blumenkranz (“Blumenkranz”) has been a director of the
21
     Company at all relevant times.
22
             13.       Defendant Bruce W. Dunlevie (“Dunlevie”) has been a director of the Company
23
     at all relevant times.
24
             14.       Defendant Kalen F. Holmes (“Holmes”) has been a director of the Company at all
25
     relevant times.
26
27

28

                                                      -3-
                                                   COMPLAINT
               Case 3:21-cv-05453-TSH Document 1 Filed 07/15/21 Page 4 of 19




 1          15.      Defendant David P. Kennedy (“Kennedy”) has been a director of the Company at

 2 all relevant times.

 3          16.      Defendant Freda Lewis-Hall (“Lewis-Hall”) has been a director of the Company at

 4 all relevant times.

 5          17.      Defendant Robert R. Schmidt (“Schmidt”) has been a director of the Company at

 6 all relevant times.

 7          18.      Defendant Scott C. Taylor (“Taylor”) has been a director of the Company at all

 8 relevant times.

 9          19.      Defendants identified in ¶¶ 10 - 18 are collectively referred to as the “Individual

10 Defendants.”

11          20.      Non-Party Iora Health, Inc. is a private company a serving as a technology-powered

12 primary care leader delivering outstanding member-based, value-based care for adults 65+

13 enrolled in Medicare Advantage and other at-risk reimbursement models. Parent was founded in

14 is headquartered at 101 Tremont Street, Boston, MA 02108.

15          21.      Non-Party Merger Sub is a wholly owned subsidiary of 1Life created to effectuate

16 the Proposed Transaction.

17                                    JURISDICTION AND VENUE
18          22.      This Court has subject matter jurisdiction pursuant to Section 27 of the Exchange
19 Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331 (federal question jurisdiction) as Plaintiff alleges

20 violations of Sections 14(a) and 20(a) of the Exchange Act. This action is not a collusive one to

21 confer jurisdiction on a court of the United States, which it would not otherwise have. The Court

22 has supplemental jurisdiction over any claims arising under state law pursuant to 28 U.S.C. § 1367.

23          23.      Personal jurisdiction exists over each defendant either because the defendant

24 conducts business in or maintains operations in this District, or is an individual who is either

25 present in this District for jurisdictional purposes or has sufficient minimum contacts with this

26 District as to render the exercise of jurisdiction over defendant by this Court permissible under
27 traditional notions of fair play and substantial justice.

28

                                                  -4-
                                               COMPLAINT
              Case 3:21-cv-05453-TSH Document 1 Filed 07/15/21 Page 5 of 19




 1          24.     Venue is proper in this District pursuant to 28 U.S.C. § 1391, because 1Life

 2 maintains its principal offices in this district, and each of the Individual Defendants, as Company

 3 officers or directors, has extensive contacts within this District.

 4                                  SUBSTANTIVE ALLEGATIONS
 5 Company Background

 6          25.     1Life operates a membership-based primary care platform under the One Medical

 7 brand.

 8          26.     The company has developed a healthcare membership model based on direct

 9 consumer enrollment, as well as employer sponsorship. Its membership model includes seamless

10 access to digital health services paired with inviting in-office care routinely covered under health

11 insurance programs. The company also offers administrative and managerial services pursuant to

12 contracts with physician-owned professional corporations or One Medical Entities.

13          27.     The Company’s most recent financial performance press release, revealing

14 financial results from the quarter preceding the announcement of the Proposed Transaction,

15 indicated sustained and solid financial performance. For example, in the May 12, 2021 press

16 release announcing its 2021 Q1 financial results, the Company highlighted such milestones as net

17 revenue up 54% year over year and membership count up 31% year over year.

18          28.     Speaking on these positive results, CEO Defendant Rubin commented on the
19 Company’s positive financial results as follows, “In Q1 we continued demonstrating significant

20 impacts by delivering record membership additions, showcasing reductions in total cost of care,

21 and developing new markets and health network partnerships.”

22          29.     Rubin continued, touching on the Company’s strong future prospects, “Today, we

23 are pleased to announce new plans to enter Dallas-Fort Worth, Texas with Baylor Scott & White

24 as a health network partner. In addition to our nationwide telehealth services, we will soon deliver

25 combined telehealth plus in-person care across 22 markets, extending the reach of our model to

26 markets covering nearly 40% of the U.S. commercially-insured population. As we continue to
27

28

                                                  -5-
                                               COMPLAINT
               Case 3:21-cv-05453-TSH Document 1 Filed 07/15/21 Page 6 of 19




 1 expand across the nation, our results demonstrate how One Medical can transform healthcare at

 2 scale.”

 3           30.    These positive results are not an anomaly, but rather, are indicative of a trend of

 4 continued financial success and future potential success by 1Life. Clearly, based upon these

 5 positive financial results and outlook, the Company is likely to have tremendous future success.

 6           31.    Despite this upward trajectory and continually increasing financial results, the

 7 Individual Defendants have caused 1Life to enter into the Proposed Transaction without providing

 8 requisite information to 1Life stockholders such as Plaintiff.

 9 The Flawed Sales Process

10           32.    As detailed in the Registration Statement, the process deployed by the Individual

11 Defendants was flawed and inadequate, was conducted out of the self-interest of the Individual

12 Defendants, and was designed with only one concern in mind – to effectuate a sale of the Company

13 by any means possible.

14           33.    Notably, while the Registration Statement indicates that a subset of independent

15 directors was met during the sales process, the Registration Statement fails to indicate if this subset

16 of directors formed a committee to run the sales process, and if so, what specific powers such a

17 committee had.

18           34.    Additionally, the Registration Statement indicates that that no market check for
19 potentially interested third parties was conducted at any point during the sales process by the

20 Board, or anyone on its behalf.

21           35.    In addition, the Registration Statement is also unclear as to the existence or nature

22 of any non-disclosure agreement entered into between 1Life and any potentially interested third

23 party, including Iora, as part of the sales process, and if the terms of any such agreements differed

24 from one another, including any “don’t-ask, don’t-waive” provisions or standstill provisions, and

25 if so, the specific differences therein including differences in the conditions, if any, under which

26 such provisions would fall away.
27

28

                                                  -6-
                                               COMPLAINT
              Case 3:21-cv-05453-TSH Document 1 Filed 07/15/21 Page 7 of 19




 1          36.    It is not surprising, given this background to the overall sales process, that it was

 2 conducted in a completely inappropriate and misleading manner.

 3 The Proposed Transaction

 4          37.    On June 7, 2021, 1Life issued a press release announcing the Proposed Transaction.

 5 The press release stated, in relevant part:

 6          SAN FRANCISCO – June 7, 2021 – 1Life Healthcare, Inc. (One Medical)
            (Nasdaq: ONEM), a leading human-centered and technology-powered primary care
 7          organization, today announced it has entered into a definitive agreement to acquire
            Iora Health, a human-centric, value-based primary care group with built-for-
 8
            purpose technology focused on serving Medicare populations, in an all-stock
 9          transaction valued at approximately $2.1 billion.

10          “We are delighted to announce plans to combine with Iora Health, a technology-
            powered primary care leader delivering outstanding member-based, value-based
11          care for adults 65+ enrolled in Medicare Advantage and other at-risk
            reimbursement models. Together we will expand our addressable market to serve
12
            more members in more geographies with digital and in-person care across every
13          stage of life, with further capabilities to deliver care within full-risk models.
            Together with Iora Health, we can deliver better health, better care, and lower costs
14          for children, adults, and seniors.” said Amir Dan Rubin, Chair & CEO of One
            Medical.
15

16          “Chris McKown and I founded Iora Health over 10 years ago to build an innovative
            primary care model that transforms lives and improves outcomes through
17          relationship-based care, and we are excited to take this next exciting step with One
            Medical,” said Rushika Fernandopulle, M.D., MPP, Co-Founder and Chief
18          Executive Officer of Iora Health. “Together, with our aligned cultures, shared
            mission, and complementary models, we can drive even greater impact for our
19          patients, our teams, and our investors, and most importantly, our shared vision of
20          transforming healthcare.”

21          One Medical and Iora Health are aligned in their missions, models, and cultures to
            transform healthcare for key stakeholders -- Consumers, Employers and Payers,
22          Providers, and Health Networks. Together, the two companies can further
            accelerate and build upon their impacts for these stakeholders, while
23          simultaneously expanding their models in existing markets, entering new markets,
24          serving new populations, expanding full-risk models, and leveraging their purpose-
            built technologies for increased growth and scale
25
            Strategic and financial benefits of the transaction include:
26
27

28

                                                    -7-
                                                 COMPLAINT
       Case 3:21-cv-05453-TSH Document 1 Filed 07/15/21 Page 8 of 19




 1   • Creates a premier national member-based, technology-powered primary care
     platform to deliver better health, better care, and lower costs across Commercial
 2   and Medicare populations;
 3
     • Positions One Medical with Iora Health to advance the health of members across
 4   every stage of life;

 5   • Extends One Medical’s platform to deliver multi-modal care with 24/7 national
     digital health and in-person care across a combined 28 markets and beyond;
 6
     • Expands potential market opportunity to $870 billion across Commercial and
 7
     Medicare segments, including the new Medicare Direct Contracting program;
 8
     • Enhances One Medical’s risk-taking capabilities and extends One Medical into
 9   full-risk Medicare reimbursement models;
10   • Amplifies the power of purpose-built technologies to deliver premier member
11   experiences, population health, provider support, and value-based care across every
     stage of life;
12
     • Accelerates the expansion of two high-growth organizations, with complementary
13   cultures and models serving as a premier place to practice modernized healthcare;
     and,
14

15   • Offers an opportunity to create significant value, with an expected $350+ million
     in annual revenue synergies by 2025, ~$30 million in annual net cost synergies by
16   2025, and with ~$30 million in cumulative capex savings through 2025.

17   “One Medical has proven its ability to drive profitable membership growth, engage
     with members, improve health outcomes and lower costs. I am excited at the
18   prospect of creating even more differentiation by adding Iora Health’s Medicare-
19   focused capabilities, expanding our reach to 28 markets, and offering our service
     experience to the parents and grandparents of our 598 thousand members,” said
20   Bjorn Thaler, Chief Financial Officer, One Medical.

21   Leadership and Governance
22
     A designee of Iora Health will join the One Medical Board and Rushika
23   Fernandopulle will become One Medical’s Chief Innovation Officer.

24   Transaction Details

25   Under the terms of the agreement, Iora Health shareholders will receive 56.1
     million shares of One Medical common stock. Based on the closing share price of
26
     One Medical’s common stock of $35.59 on June 4th, 2021, the total transaction is
27   valued at approximately $2.1 billion. Upon completion of the transaction, Iora

28

                                          -8-
                                       COMPLAINT
              Case 3:21-cv-05453-TSH Document 1 Filed 07/15/21 Page 9 of 19




 1          Health shareholders are expected to own approximately 26.75% of the combined
            company.
 2
            The transaction is expected to close in late Q3 or Q4 of 2021 and is subject to
 3
            customary closing conditions, including approval by One Medical and Iora Health
 4          stockholders and receipt of regulatory approval.

 5          Advisors
 6          Morgan Stanley & Co. LLC served as exclusive financial advisor to One Medical
            and Cooley LLP served as legal advisor.
 7

 8          Credit Suisse served as exclusive financial advisor to Iora Health and Skadden,
            Arps, Slate, Meagher & Flom LLP served as legal advisor.
 9

10 The Materially Misleading and/or Incomplete Registration Statement

11          38.    On July 6, 2021, the 1Life Board caused to be filed with the SEC a materially
12 misleading and incomplete Registration Statement that, in violation their fiduciary duties, failed

13 to provide Plaintiff in his capacity as a company stockholder with material information and/or

14 provides materially misleading information critical to the total mix of information available to the

15 Company’s stockholders such as Plaintiff concerning the financial and procedural fairness of the

16 Proposed Transaction.

17          Omissions and/or Material Misrepresentations Concerning the Sales Process leading up
18          to the Proposed Transaction
19          39.    Specifically, the Registration Statement fails to provide material information
20 concerning the process conducted by the Company and the events leading up to the Proposed

21 Transaction. In particular, the Registration Statement fails to disclose:

22                 a. Further information regarding the “Board subgroup” of independent directors
23                     that met during the sales process, including:
24                          i. If said subgroup was a committee of independent outside directors
25                             which was created to run the sales process, and if so, the powers said
26                             committee had to that end;
27

28

                                                 -9-
                                              COMPLAINT
             Case 3:21-cv-05453-TSH Document 1 Filed 07/15/21 Page 10 of 19




 1                        ii. If said subgroup was not a committee of independent outside directors

 2                           which was created to run the sales process, further information as to the

 3                           specific reasoning why no such committee was created;

 4                a. The specific reasoning as to why no market check for potentially interested third

 5                    parties was conducted by the Board or anyone on its behalf during the sales
 6
                      process;
 7
                  b. Sufficient information regarding the existence or nature of any non-disclosure
 8
                      agreement entered into between 1Life and any potentially interested third party,
 9
                      including Iora, as part of the sales process, and if the terms of any such
10

11                    agreements differed from one another; and

12                b. Communications       regarding    post-transaction   employment      during   the
13                    negotiation of the underlying transaction must be disclosed to stockholders.
14                    This information is necessary for stockholders to understand potential conflicts
15                    of interest of management and the Board, as that information provides
16                    illumination concerning motivations that would prevent fiduciaries from acting
17                    solely in the best interests of the Company’s stockholders, including Plaintiff.
18         Omissions and/or Material Misrepresentations Concerning 1Life and Iora’s Financial
19         Projections
20         40.    The Registration Statement fails to provide material information concerning
21 financial projections provided by 1Life and Iora management and relied upon by Morgan Stanley

22 in its analyses. The Registration Statement discloses management-prepared financial projections

23 for the Company which are materially misleading.

24         41.    The Registration Statement indicates that in connection with the rendering of their
25 fairness opinion, Morgan Stanley reviewed, “reviewed certain financial projections prepared by

26 the managements of Iora and 1Life, respectively.”
27

28

                                               - 10 -
                                             COMPLAINT
              Case 3:21-cv-05453-TSH Document 1 Filed 07/15/21 Page 11 of 19




 1          42.     Accordingly, the Registration Statement should have, but fails to provide, certain

 2 information in the projections that 1Life and Iora management provided to the Board and Morgan

 3 Stanley. Courts have uniformly stated that “projections … are probably among the most highly-

 4 prized disclosures by investors. Investors can come up with their own estimates of discount rates

 5 or [] market multiples. What they cannot hope to do is replicate management’s inside view of the

 6 company’s prospects.” In re Netsmart Techs., Inc. S’holders Litig., 924 A.2d 171, 201-203 (Del.

 7 Ch. 2007)

 8          43.     With respect to the “1Life Management” set of projections, the Registration

 9 Statement fails to provide material information concerning the financial projections prepared by

10 1Life management. Specifically, the Registration Statement fails to disclose all material line items

11 for the metrics of:

12                  a. Care Margin, including the specific underlying metrics of: operating income,

13                       depreciation and amortization, general and administrative expense and sales

14                       and marketing expense;

15                  b. Adjusted EBITDA, including the underlying metrics and adjustments of: net

16                       income, interest, taxes, depreciation and amortization and is presented before

17                       the impact of stock-based compensation expense; and

18                  c. Unlevered Free Cash Flow, including the underlying metrics of: cash tax
19                       expense, capital expenditures, changes in working capital, as well as the

20                       specific inputs and assumptions related to the assumptions regarding an

21                       illustrative 25% tax rate and potentially favorable tax attributes of NOLs.

22          44.     With respect to the “Iora Seller Case” set of projections, the Registration Statement

23 fails to disclose material information concerning the financial projections prepared by Iora

24 management and adjusted by 1Life Management. Specifically, the Registration Statement fails to

25 disclose all material line items for the metrics of:

26
27

28

                                                  - 11 -
                                                COMPLAINT
             Case 3:21-cv-05453-TSH Document 1 Filed 07/15/21 Page 12 of 19




 1                   a. Care Margin, including the specific underlying metrics of: operating income,

 2                      depreciation and amortization, general and administrative expense and sales

 3                      and marketing expense;

 4                   b. Adjusted EBITDA, including the underlying metrics and adjustments of: net

 5                      income, interest, taxes, depreciation and amortization and is presented before

 6                      the impact of stock-based compensation; and

 7                   c. Unlevered Free Cash Flow, including the underlying metrics of: cash tax

 8                      expense, capital expenditures, changes in working capital, as well as the

 9                      specific inputs and assumptions related to the assumptions regarding an

10                      illustrative 26% tax rate and potentially favorable tax attributes of NOLs.

11          45.      With respect to the “Iora Base Case” set of projections, the Registration Statement

12 fails to disclose material information concerning the financial projections prepared by Iora

13 management. Specifically, the Registration Statement fails to disclose all material line items for

14 the metrics of:

15                   a. Care Margin, including the specific underlying metrics of: operating income,

16                      depreciation and amortization, general and administrative expense and sales

17                      and marketing expense;

18                   b. Adjusted EBITDA, including the underlying metrics and adjustments of: net
19                      income, interest, taxes, depreciation and amortization and is presented before

20                      the impact of stock-based compensation; and

21                   c. Unlevered Free Cash Flow, including the underlying metrics of: cash tax

22                      expense, capital expenditures, changes in working capital, as well as the

23                      specific inputs and assumptions related to the assumptions regarding an

24                      illustrative 26% tax rate and potentially favorable tax attributes of NOLs.

25          46.      With respect to the “Synergies Case” set of projections, the Registration Statement

26 fails to disclose material information concerning the financial projections prepared by 1Life
27

28

                                                 - 12 -
                                               COMPLAINT
             Case 3:21-cv-05453-TSH Document 1 Filed 07/15/21 Page 13 of 19




 1 Management. Specifically, the Registration Statement fails to disclose all material line items for

 2 the metrics of:

 3                   a. Total Adjusted EBITDA, including the specific inputs and assumptions utilized

 4                      to normalize the synergies.

 5          47.      The Registration Statement also provides non-GAAP financial metrics in all

 6 projection cases, but fails to disclose a reconciliation of all non-GAAP to GAAP metrics.

 7          48.      This information is necessary to provide Plaintiff in his capacity as a Company

 8 stockholder a complete and accurate picture of the sales process and its fairness. Without this

 9 information, Plaintiff is not fully informed as to Defendants’ actions, including those that may

10 have been taken in bad faith, and cannot fairly assess the process.

11          49.      Without accurate projection data presented in the Registration Statement, Plaintiff

12 is unable to properly evaluate the Company’s or Iora’s true worth, the accuracy of Morgan

13 Stanley’s financial analyses, or make an informed decision whether to vote their Company stock

14 in favor of the Proposed Transaction. As such, the Board has breached their fiduciary duties by

15 failing to include such information in the Registration Statement.

16          Omissions and/or Material Misrepresentations Concerning the Financial Analyses by

17          Morgan Stanley

18          50.      In the Registration Statement, Morgan Stanley describes its fairness opinion and
19 the various valuation analyses performed to render such opinion. However, the descriptions fail

20 to include necessary underlying data, support for conclusions, or the existence of, or basis for,

21 underlying assumptions. Without this information, one cannot replicate the analyses, confirm the

22 valuations or evaluate the fairness opinion.

23          51.      With respect to the Selected Publicly Traded Companies Analysis – Iora, the

24 Registration Statement fails to disclose:

25                   a. The specific inputs and assumptions used to determine the utilized multiple

26                      reference ranges.
27

28

                                                 - 13 -
                                               COMPLAINT
             Case 3:21-cv-05453-TSH Document 1 Filed 07/15/21 Page 14 of 19




 1          52.    With respect to the Discounted Future Value Analysis – Iora, the Registration

 2 Statement fails to disclose:

 3                 a. The specific inputs and assumptions used to determine the utilized 2023E

 4                     revenue multiples range of 7.0x – 9.0x;

 5                 b. The specific inputs and assumptions used to determine the utilized cost of

 6                     equity rate of 8.6%, upon which the utilized discount rate was based; and

 7                 c. Iora’s mid-point cost of equity derived.

 8          53.    With respect to the Discounted Cash Flow Analysis – Iora, the Registration

 9 Statement fails to disclose:

10                 a. The present value of the unlevered forecasted free cash flows of Iora calculated;

11                 b. The terminal range for Iora calculated;

12                 c. The specific inputs and assumptions used to determine the utilized perpetuity

13                     growth rate range of 2.5% to 3.5%;

14                 d. The specific inputs and assumptions used to determine the utilized discount rate

15                     range of 7.8% to 9.3%;

16                 e. Iora’s estimated weighted average cost of capital;

17                 f. The present value of the cash from the future capital raises done by Iora; and

18                 g. The specific inputs and assumptions used to determine the utilized perpetuity
19                     growth rate 0% as applied to the Synergies.

20          54.    With respect to the Selected Publicly Traded Companies Analysis – 1Life, the

21 Registration Statement fails to disclose:

22                 a. The specific inputs and assumptions used to determine the utilized multiple

23                     reference ranges.

24          55.    With respect to the Discounted Future Value Analysis – 1Life, the Registration

25 Statement fails to disclose:

26                 a. The specific inputs and assumptions used to determine the utilized 2023E
27                     revenue multiples range of 8.5x – 11.5x;

28

                                                 - 14 -
                                               COMPLAINT
             Case 3:21-cv-05453-TSH Document 1 Filed 07/15/21 Page 15 of 19




 1                 b. The specific inputs and assumptions used to determine the utilized cost of

 2                     equity rate of 8.9%, upon which the utilized discount rate was based; and

 3                 c. The utilized future aggregate value an assumed net cash balance based on

 4                     projected net debt balances.

 5          56.    With respect to the Discounted Cash Flow Analysis – 1Life, the Registration

 6 Statement fails to disclose:

 7                 a. The present value of the unlevered forecasted free cash flows of 1Life

 8                     calculated;

 9                 b. The terminal range for 1Life calculated;

10                 c. The specific inputs and assumptions used to determine the utilized perpetuity

11                     growth rate range of 2.5% to 3.5%;

12                 d. The specific inputs and assumptions used to determine the utilized discount rate

13                     range of 8.0% to 9.4%;

14                 e. 1Life’s estimated weighted average cost of capital;

15                 f. The utilized present value of tax savings from NOLs;

16          57.    These disclosures are critical for Plaintiff to be able to make an informed decision

17 on whether to vote his shares in favor of the Proposed Transaction.

18          58.    Without the omitted information identified above, Plaintiff is missing critical
19 information necessary to evaluate whether the proposed consideration truly maximizes his value

20 and serves his interest as a public 1Life stockholder. Moreover, without the key financial

21 information and related disclosures, Plaintiff cannot gauge the reliability of the fairness opinion

22 and the Board’s determination that the Proposed Transaction is in his best interests as a public

23 1LIfe stockholder. As such, the Board has breached their fiduciary duties by failing to include

24 such information in the Registration Statement.

25

26
27

28

                                                - 15 -
                                              COMPLAINT
             Case 3:21-cv-05453-TSH Document 1 Filed 07/15/21 Page 16 of 19




 1                                              FIRST COUNT
 2                          Violations of Section 14(a) of the Exchange Act
 3                                        (Against All Defendants)
 4          59.    Plaintiff repeats all previous allegations as if set forth in full herein.

 5          60.    Defendants have disseminated the Registration Statement with the intention of

 6 soliciting stockholders, including Plaintiff, to vote in favor of the Proposed Transaction.

 7          61.    Section 14(a) of the Exchange Act requires full and fair disclosure in connection

 8 with the Proposed Transaction. Specifically, Section 14(a) provides that:

 9                 It shall be unlawful for any person, by the use of the mails or by any means

10                 or instrumentality of interstate commerce or of any facility of a national

11                 securities exchange or otherwise, in contravention of such rules and

12                 regulations as the [SEC] may prescribe as necessary or appropriate in the

13                 public interest or for the protection of investors, to solicit or to permit the

14                 use of his name to solicit any proxy or consent or authorization in respect

15                 of any security (other than an exempted security) registered pursuant to

16                 section 78l of this title.

17          62.    As such, SEC Rule 14a-9, 17 C.F.R. 240.14a-9, states the following:

18                 No solicitation subject to this regulation shall be made by means of any
19                 proxy statement, form of proxy, notice of meeting or other communication,

20                 written or oral, containing any statement which, at the time and in the light

21                 of the circumstances under which it is made, is false or misleading with

22                 respect to any material fact, or which omits to state any material fact

23                 necessary in order to make the statements therein not false or misleading or

24                 necessary to correct any statement in any earlier communication with

25                 respect to the solicitation of a proxy for the same meeting or subject matter

26                 which has become false or misleading.
27

28

                                                  - 16 -
                                                COMPLAINT
             Case 3:21-cv-05453-TSH Document 1 Filed 07/15/21 Page 17 of 19




 1          63.    The Registration Statement was prepared in violation of Section 14(a) because it is

 2 materially misleading in numerous respects and omits material facts, including those set forth

 3 above. Moreover, in the exercise of reasonable care, Defendants knew or should have known that

 4 the Registration Statement is materially misleading and omits material facts that are necessary to

 5 render them non-misleading.

 6          64.    The Individual Defendants had actual knowledge or should have known of the

 7 misrepresentations and omissions of material facts set forth herein.

 8          65.    The Individual Defendants were at least negligent in filing a Registration Statement

 9 that was materially misleading and/or omitted material facts necessary to make the Registration

10 Statement not misleading.

11          66.    The misrepresentations and omissions in the Registration Statement are material to

12 Plaintiff, and Plaintiff will be deprived of his entitlement to decide whether to vote his shares in

13 favor of the Proposed Transaction on the basis of complete information if such misrepresentations

14 and omissions are not corrected prior to the stockholder vote regarding the Proposed Transaction.

15                                          FOURTH COUNT
16                          Violations of Section 20(a) of the Exchange Act
17                                 (Against all Individual Defendants)
18          67.    Plaintiff repeats all previous allegations as if set forth in full herein.
19          68.    The Individual Defendants were privy to non-public information concerning the

20 Company and its business and operations via access to internal corporate documents, conversations

21 and connections with other corporate officers and employees, attendance at management and

22 Board meetings and committees thereof and via reports and other information provided to them in

23 connection therewith. Because of their possession of such information, the Individual Defendants

24 knew or should have known that the Registration Statement was materially misleading to Plaintiff

25 in his capacity as a Company stockholder.

26          69.    The Individual Defendants were involved in drafting, producing, reviewing and/or
27 disseminating the materially false and misleading statements complained of herein. The Individual

28

                                                 - 17 -
                                               COMPLAINT
             Case 3:21-cv-05453-TSH Document 1 Filed 07/15/21 Page 18 of 19




 1 Defendants were aware or should have been aware that materially false and misleading statements

 2 were being issued by the Company in the Registration Statement and nevertheless approved,

 3 ratified and/or failed to correct those statements, in violation of federal securities laws. The

 4 Individual Defendants were able to, and did, control the contents of the Registration Statement.

 5 The Individual Defendants were provided with copies of, reviewed and approved, and/or signed

 6 the Registration Statement before its issuance and had the ability or opportunity to prevent its

 7 issuance or to cause it to be corrected.

 8          70.     The Individual Defendants also were able to, and did, directly or indirectly, control

 9 the conduct of 1Life’s business, the information contained in its filings with the SEC, and its public

10 statements. Because of their positions and access to material non-public information available to

11 them but not the public, the Individual Defendants knew or should have known that the

12 misrepresentations specified herein had not been properly disclosed to and were being concealed

13 from Plaintiff and Company, and that the Registration Statement was misleading. As a result, the

14 Individual Defendants are responsible for the accuracy of the Registration Statement and are

15 therefore responsible and liable for the misrepresentations contained herein.

16          71.     The Individual Defendants acted as controlling persons of 1Life within the meaning

17 of Section 20(a) of the Exchange Act. By reason of their position with the Company, the Individual

18 Defendants had the power and authority to cause 1Life to engage in the wrongful conduct
19 complained of herein. The Individual Defendants controlled 1Life and all of its employees. As

20 alleged above, 1Life is a primary violator of Section 14 of the Exchange Act and SEC Rule 14a-

21 9. By reason of their conduct, the Individual Defendants are liable pursuant to section 20(a) of the

22 Exchange Act.

23          WHEREFORE, Plaintiff demands injunctive relief, in his favor and against the Defendants,

24 as follows:

25          A.      Enjoining the Proposed Transaction;

26          B.      In the event Defendants consummate the Proposed Transaction, rescinding it and
27
            setting it aside or awarding rescissory damages to Plaintiff;
28

                                                 - 18 -
                                               COMPLAINT
Case 3:21-cv-05453-TSH Document 1 Filed 07/15/21 Page 19 of 19
